Citation Nr: 0031890	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  94-15 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased evaluation of right 
hemicolectomy/volvulus with spastic colitis and 
psychophysiologic gastrointestinal reaction, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for umbilical 
hernia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The veteran's case was remanded for further 
development in May 1996.  The case is again before the Board 
for appellate review.

The Board notes that, at the time of its May 1996 remand, two 
issues were referred for additional development.  The issues 
involved a construed claim for whether there was new and 
material evidence to reopen a claim for entitlement to 
service connection for a left knee disorder and whether there 
was clear and unmistakable error (CUE) in a May 1989 rating 
decision.  It does not appear that either issue was addressed 
following the Board's remand.  Accordingly, those issues are 
again referred to the RO for such further development as may 
be necessary.  The Board notes that the veteran referred to 
his left knee as part of his substantive appeal submitted on 
VA Form 9 in September 1992.  Further, the veteran's 
representative raised the issue of CUE as part of their April 
1996 submission.  

Finally, the Board notes that the veteran was originally 
granted service connection for his right 
hemicolectomy/volvulus with spastic colitis and 
psychophysiologic gastrointestinal reaction in December 1974 
and assigned a 20 percent rating, effective as of May 18, 
1974.  The veteran's disability rating was increased to 30 
percent in February 1992 with an effective date of September 
28, 1990.  However, rating decisions dated in October 1996 
and September 1999 listed the effective date of the 30 
percent rating as of May 1974 versus September 1990.  The 
change in the effective date appears to be a typographical 
error.  Accordingly, the RO's should make the appropriate 
correction in the effective date for the veteran's 30 percent 
rating.

The issues of increased ratings for right 
hemicolectomy/volvulus with spastic colitis and 
psychophysiologic gastrointestinal reaction, and for 
lumbosacral strain will be addressed in the remand section of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The competent and probative evidence of record does not 
show that the veteran currently has an acquired psychiatric 
disorder, to include PTSD, that is related to his period of 
military service.

3. The veteran's umbilical hernia is manifested by a hernia 
that is between 1 centimeter and 2.5 centimeters in size that 
is readily reducible with tenderness in the area and no 
objective evidence of a need to wear a truss or belt.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred or aggravated as a result of military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for an umbilical hernia have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.114, 4.118, Diagnostic Codes 
7804, 7805, 7339 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

Moreover, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2000).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2000) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

In this case, the SMRs do not show any evidence of a 
diagnosis of a psychiatric disorder in service.  The veteran 
indicated that he experienced depression and excessive 
worrying on his entrance physical examination in May 1972.  
The examiner noted that the veteran was worried about 
"things in general" and no sequelae were noted.  The 
veteran was evaluated on one occasion in December 1972 for 
being tense.  His April 1974 separation physical examination 
also noted that the veteran said that he experienced 
nervousness, depression and excessive worrying.  However, the 
examination report noted that there was no overt 
neuropsychiatric disease.  

The veteran submitted his original claim for entitlement to 
compensation benefits in May 1974.  At that time, he listed 
"nerves" as one of the conditions for which he was seeking 
entitlement to service connection.  The veteran was afforded 
a VA neuropsychiatric examination in November 1974.  No 
psychosis or neurosis was diagnosed.  However, he did receive 
a diagnosis of psychological gastrointestinal reaction.  He 
was granted service connection for that disorder in December 
1974.

VA examinations dated in March 1980, September 1991, and 
April 1993, respectively, did not provide a diagnosis of any 
type of psychiatric disorder.  Similarly, VA outpatient 
treatment records for the period from October 1988 to 
September 1991 do not reflect any treatment for a psychiatric 
condition.  A VA discharge summary for the period from March 
to August 1989 reflects inpatient treatment related to 
substance abuse.  However, there was no diagnosis of 
psychosis or neurosis provided in the summary.

The veteran testified at a hearing at the RO in March 1993.  
However, the issue of an acquired psychiatric disorder was 
not discussed.

The veteran submitted his current claim in April 1996.  A 
social and industrial survey, dated in August 1996, noted 
that the veteran claimed that he was seen, briefly, by a 
psychiatrist in service.  However, no evidence of such 
evaluations were in the claims file.  The survey noted that 
he was currently receiving psychiatric treatment.  

The veteran was afforded a VA psychiatric examination in 
August 1996.  The examiner stated that the veteran's 
symptomatology did not justify a diagnosis of PTSD.  He said 
that the veteran's chronic discontent over a long period of 
time seemed more indicative of dysthymic disorder.  The 
examiner did not relate this diagnosis to any incident of 
service.

The veteran submitted a letter from a VA addiction therapist 
in April 1997.  The therapist related the veteran's history, 
as told by the veteran, of events in service and subsequent 
to service.  However, he did not provide a current diagnosis 
nor did he relate that any current psychiatric problems were 
related to any incident of service.

The veteran testified at a hearing at the RO in March 1997.  
The veteran testified that he was seen by psychiatrists in 
service.  He also testified that he was receiving ongoing VA 
treatment for his psychiatric complaints.  He saw a VA 
psychiatrist and attended a veterans group.  The 
representative presented argument that the veteran's current 
psychiatric disorder was the same as when he was granted 
service connection in 1974.

The veteran was afforded a VA psychiatric examination in 
November 1997.  The veteran was again diagnosed with 
dysthymia.  The examiner did not provide any nexus between 
the current diagnosis and incident of service.  The same 
examiner evaluated the veteran in March 1999.  The diagnosis 
was again dysthymia.

The veteran was afforded VA examinations in August 1996, 
November 1997, April 1998, March 1999 and November 1999 to 
evaluate his service-connected disabilities.  The examination 
reports did not contain any evidence to show a current 
psychiatric disorder, to include PTSD.  Moreover, VA 
outpatient treatment records, for the period from March 1993 
to April 2000, do show periodic treatment for the veteran's 
psychiatric disorder.  However, there are no entries that 
relate any current psychiatric diagnosis to any incident of 
service.

In reviewing the evidence of record, the Board finds that the 
veteran has not presented competent evidence to demonstrate 
that he has a current psychiatric disorder, to include PTSD, 
that is linked to service.  First, there is no evidence of a 
diagnosis of PTSD.  The VA outpatient treatment records do 
show that he is seen in a "PTSD" clinic.  However, there is 
no diagnosis of PTSD shown in the records.  Second, the 
veteran has received multiple diagnoses of dysthymia by way 
of VA examinations.  However, none of the examiners have 
stated that the veteran's dysthymia is related to service.  
The SMRs are negative for a psychiatric diagnosis despite the 
veteran's assertions to the contrary.  Further, the first 
evidence of the veteran receiving any type of mental 
treatment after service was during his period of 
hospitalization for substance abuse in 1989.

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of his claimed psychiatric 
disorder.  However, where, as here, a medical opinion is 
required to diagnose the condition and to provide a nexus to 
service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  The same is true of the 
representative's attempt to link the veteran's current 
psychiatric disorder to his psychophysiologic disorder that 
was service connected in 1974.  There is no evidence to 
support that contention.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, without competent evidence of a 
current psychiatric disorder, to include PTSD, and competent 
evidence linking the disorder to service, this claim must be 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for an acquired psychiatric 
disorder, to include PTSD.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2000).

II.  Increased Evaluation

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The veteran was granted service connection for his umbilical 
hernia in December 1974.  He was assigned a 10 percent rating 
that has remained in effect to the present time.  

The veteran was afforded a VA examination in September 1991.  
He was noted to have some discomfort with his umbilical 
hernia with constant discomfort in the midregion of the scar 
as well as tenderness if he was touched or the area was 
bumped.  The examiner reported that there was a 1-centimeter 
(cm) supraumbilical incisional hernia, which was tender.  
There were no other remarkable acute findings involving the 
hernia.  

The veteran gave brief testimony regarding his umbilical 
hernia in March 1993.  He noted that he had tenderness.  The 
remainder of his testimony related to his lumbar spine and 
other GI disabilities.

VA examination of April 1993 reported a well-healed midline 
surgical scar except in the area of the umbilicus.  There was 
a 4-cm long fascial defect on the right, which protruded 
approximately 1 cm.  There was no evidence of incarcerated 
bowel and it was easily reducible.  The diagnosis was 
umbilical hernia, status post resection of large bowel for 
volvulus.

Similar findings were reported during VA examinations in 
March 1995, August 1996, November 1997, and November 1999 
although the hernia was described as 2.5 cm in size in 1999.  
The August 1996 examination report noted that no truss or 
belt was worn.  However, the veteran said that he did wear a 
hernia belt in November 1999 but did not wear it on the day 
of the examination because it was dirty and he only had one 
belt.

The VA outpatient treatment records were negative for any 
treatment provided specifically for the veteran's umbilical 
hernia.

The veteran did not provide any testimony regarding 
symptomatology attributable to his umbilical hernia at his 
March 1997 hearing.   

The veteran's umbilical hernia has been rated as 10 percent 
disabling under DC 7804 and DC 7339 for disabilities relating 
to scars and ventral hernia, respectively.  38 C.F.R. 
§§ 4.114, 4.118 (2000).  

Under DC 7804, a 10 percent evaluation is warranted for scars 
which are poorly nourished with repeated ulceration or which 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.114.  The 10 percent rating is the maximum rating 
available under DC 7804.  DC 7805 provides that scars can be 
rated based on the functional limitation of the part 
affected.  

In this case, the veteran is already in receipt of the 
maximum schedular rating under DC 7804.  Further, there is no 
evidence to show that the surgical scar represents any 
functional limitation of the veteran's abdomen to warrant 
consideration of an increased rating under DC 7805.

In regard to ratings for a ventral hernia, a 20 percent 
evaluation is for consideration for a small postoperative 
hernia, which is not well supported by a belt under ordinary 
conditions, or for a healed ventral hernia or postoperative 
wounds with weakening of the abdominal wall and an indication 
for a supporting belt.  38 C.F.R. § 4.114, DC 7339.

In this case, there is abundant evidence of a small umbilical 
hernia that has been described as between 1 and 2.5 cm in 
size.  The various medical examiners have noted the hernia to 
be easily reducible.  The November 1999 examination report 
stated that the hernia was only evident with increased 
intraabdominal pressure and that it spontaneously reduced 
with relaxation.  Further, there is objective evidence that 
the area is tender to palpation.  The veteran stated that he 
wore a hernia belt in November 1999, however, there is no 
evidence that one was issued by VA.  Further, the veteran was 
not noted to wear a belt at the time of his August 1996 VA 
examination and the several other VA examinations did not 
report the veteran as wearing a belt.  Finally, there is no 
objective evidence of a weakening of the abdominal wall to 
require the wearing of a belt.

In light of the evidence of record, the Board finds that 
there is no basis to assign an increased rating for the 
veteran's umbilical hernia.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting increased ratings for the veteran's service-
connected disabilities.  Gilbert; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

Entitlement to an increased evaluation for right 
hemicolectomy/volvulus with spastic colitis and 
psychophysiologic gastrointestinal reaction is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Regarding the issue of an increased evaluation of right 
hemicolectomy/volvulus with spastic colitis and 
psychophysiologic gastrointestinal reaction, the veteran 
indicated to VA examiners that in January 1999 (1998?), he 
underwent surgery for a volvulus.  It does not appear that 
the RO contacted the veteran for information in order to 
obtain medical records regarding this procedure.  

In April 1998, a VA examiner indicated that degenerative disc 
disease of the lumbar spine could be considered secondary to 
the service-connected lumbosacral strain.  In March 1995, the 
United States Court of Veterans Appeals issued its decision 
in Allen v. Brown, 7 Vet.App. 439 (1995), the Court held that 
where a veteran's service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice 
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability. Id. at 448.  
The issue of whether the service-connected lumbosacral strain 
affects the nonservice-connected degenerative disc disease is 
inextricably intertwined with the issue of an increased 
rating for lumbosacral strain, and should be reviewed by the 
RO.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for right hemicolectomy/volvulus 
with spastic colitis and 
psychophysiologic gastrointestinal 
reaction and for lumbosacral strain since 
January 2000.  Of particular interest 
would be information pertaining to the 
January 1999 (1998?) volvulus surgery.  
After securing the necessary release, the 
RO should obtain these records.  Any 
records received should be associated 
with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination.  All indicated 
tests and studies are to be performed.  
The claims folder is to be made available 
to the examiner prior to examination for 
use in the study of the case.  The 
orthopedist is to render an opinion 
regarding whether the service-connected 
lumbosacral strain either directs causes, 
or causes an increase in, but is not the 
proximate cause of, degenerative disc 
disease of the lumbar spine.  The veteran 
is hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim. 

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and severity of the right 
hemicolectomy/volvulus with spastic 
colitis and psychophysiologic 
gastrointestinal reaction.  All indicated 
tests and studies are to be performed.  
The claims folder is to be made available 
to the examiner prior to examination for 
use in the study of the case.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
adjudicate the issues of Entitlement to 
an increased rating for right 
hemicolectomy/volvulus with spastic 
colitis and psychophysiologic 
gastrointestinal reaction and for 
lumbosacral strain.


If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 15 -


- 15 -


